Case: 12-10300       Document: 00512085693         Page: 1     Date Filed: 12/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2012
                                     No. 12-10300
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HUGO REYES-MENDOZA, also known as Ricardo Martinez Perez, also known
as Ricardo Perez Martinez, also known as Pedro Martinez Hernandez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-94-1


Before DAVIS, OWEN, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Hugo Reyes-Mendoza
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Reyes-Mendoza has not filed a response and
has been removed from the United States.
       Following this court’s prior opinion in United States v. Reyes-Mendoza, 665
F.3d 165 (5th Cir. 2011), and the district court’s resentencing of Reyes-Mendoza


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10300     Document: 00512085693      Page: 2   Date Filed: 12/17/2012

                                  No. 12-10300

on remand, the only issue properly before this court is the validity of Reyes-
Mendoza’s sentence. See Eason v. Thaler, 73 F.3d 1322, 1329 (5th Cir. 1996);
Burroughs v. FFP Operating Partners, 70 F.3d 31, 33 (5th Cir. 1995). However,
because Reyes-Mendoza has been removed, any appeal from his sentence is
moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007);
see also Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987) (holding that
this court must raise the issue of mootness sua sponte when necessary because
it is a threshold issue and implicates Article III jurisdiction). Accordingly, this
appeal is DISMISSED as moot, and counsel’s motion to withdraw is DENIED as
unnecessary.




                                        2